DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicants’ submission filed on 6/30/2021 has been entered. Claims 1-20 are pending.
Response to Amendment
The examiner does not find any substantial difference (other than the mark “Replacement Drawing”) between the originally filed and objected to drawings and the drawings submitted 6/30/2021. Therefore, the objections, as set out below, are being maintained in the instant action. 
Drawings
The drawings are objected to under 37 CFR 1.83(1). The drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.
The drawings (Figs. 1-7) do not have satisfactory reproduction characteristics. The drawings appear to be multi-generation copies of photographs or computer generated drawings and therefore some of the details are unclear due to the shading of the various gray shades and digitization of solid lines.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ramon (US 20140224807) in view of LaFleur (US 5433270).
Regarding claims 1 and 6: Ramon discloses a well plug 10 comprising a cylindrical body 14, a plurality of cylindrical fins 30 encircling the cylindrical body, a core  26 disposed within the cylindrical body, and a locking feature (unnumbered matching contours between plug body and core) disposed in the core and configured to lock with an adjacent well plug (Fig. 1; [0012]-[0014]). Ramon discloses that the core needs to be such as to allow easy drilling or milling therethrough ([0003]) but does not explicitly disclose that the core is cement and thus that the locking feature is disposed in the concrete core. LaFleur discloses that a plug core should be of a material that is easily drillable or millable and can comprise cement (Figs. 8-11; col. 9, lines 28-32). At the time the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art, to have substituted the core material (cement) of LaFleur, for the core material of Ramon. As both Ramon and LaFleur teach that the core should be of a material that is or can become easily drillable, it would have been within routine skill to select a specific material from a finite list of materials taught by the art. Such a selection and such a simple substitution/addition would have been predictable with a reasonable expectation for success and no unexpected results. 
Ramon, as modified by LaFleur, discloses a cavity 52 disposed in the concrete core along an axis of the cylindrical body and a locking feature disposed at a first end in the concrete core and configured to lock with an adjacent well plug (Ramon - Fig. 1).
Regarding claims 2, 7, and 8: Ramon discloses that the locking feature further comprises a plurality of locking sub features (Fig. 1). 
 that the locking sub features comprise a scalloped shape (Fig. 1). 
Regarding claims 4 and 10: Ramon, as modified by LaFleur, does not explicitly disclose that the locking sub features comprise eight scalloped shapes disposed around a circumference of a cavity. However, Ramon does disclose at least six scalloped features (Fig. 1). At the time the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art, to have added more scallops to the device of Ramon, as modified by LaFleur. As redundancy is notoriously well-known in the art, it would have been within routine skill to have incorporated extra locking features into the device of Ramon, as modified by LaFleur, so that the locking sub features comprise eight scalloped shapes disposed around a circumference of a cavity select a specific material from a finite list of materials taught by the art. Such a selection and such a simple addition would have been predictable with a reasonable expectation for success and no unexpected results. Further, it has been held that mere duplication of the essential working parts of a device involves only routine skilled the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ramon (US 20140224807) in view of LaFleur (US 5433270), as applied to claim 1 above and further in view of Roberts et al. (US 10132139).
Ramon and LaFleur disclose the invention substantially as claimed and as discussed above.
Regarding claims 5 and 11: Ramon, as modified by LaFleur, does not explicitly disclose that the locking sub features comprise an angled feature. Roberts discloses . 
Claims 12-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Latiolais et al. (US 6425442) in view of LaFleur (US 5433270).
LaFleur discloses the invention substantially as claimed and as discussed above.
Regarding claim 12: Latiolais discloses a well plug system 10 comprising a solid core well plug 24 with a locking feature, a hollow core well plug 24 with a locking feature, and that the locking feature of the solid core well plug interlocks with the locking feature of the hollow core well plug (Figs. 1, 2; col. 6, line 30-col. 7, line 26). Latiolais discloses that the core needs to be such as to allow easy drilling or milling therethrough (abstr.; col. 7, lines 31-33) but does not explicitly disclose that the core is concrete. LaFleur discloses that a plug core should be of a material that is easily drillable or millable and can comprise concrete (Figs. 8-11; col. 9, lines 28-32). At the time the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art, to have substituted the core material (cement) of LaFleur, for the core material of Latiolais. As both Latiolais and LaFleur teach that the 
Regarding claim 13: Latiolais, as modified by LaFleur, discloses that the hollow concrete core well plug comprises a cylindrical body (Latiolais - Figs. 1, 2; LaFleur - teaches a concrete core). 
Regarding claim 14: Latiolais, as modified by LaFleur, discloses that the hollow concrete core well plug comprises a plurality of cylindrical fins encircling the cylindrical body (Latiolais - Figs. 1, 2; LaFleur - teaches a concrete core). 
Regarding claim 15: Latiolais, as modified by LaFleur, discloses that the hollow concrete core well plug comprises a concrete core disposed within the cylindrical body (Latiolais - Figs. 1, 2; LaFleur - teaches a concrete core). 
Regarding claim 16: Latiolais, as modified by LaFleur, discloses that the hollow concrete core well plug comprises a cavity disposed in the concrete core along an axis of the cylindrical body (Latiolais - Figs. 1, 2; LaFleur - teaches a concrete core).
Regarding claim 17: Latiolais, as modified by LaFleur, discloses that the hollow concrete core well plug comprises a second locking feature disposed at a second end in the concrete core (Latiolais - Figs. 1, 2; col. 6, line 30-col. 7, line 26; LaFleur - teaches a concrete core). 
Regarding claim 18: Latiolais, as modified by LaFleur, discloses that the locking feature of the solid concrete core well plug and the locking feature of the hollow 
Regarding claim 20: Latiolais, as modified by LaFleur, discloses that the hollow concrete core well plug comprises a rupture disk disposed in a hollow core (Latiolais - Fig. 9; col. 7, lines 65-66; col. 8, lines 26-32; LaFleur - teaches a concrete core).
Claim 19 is are rejected under 35 U.S.C. 103 as being unpatentable over Latiolais et al. (US 6425442) in view of LaFleur (US 5433270), as applied to claim 18 above, and further in view of Budde (US 5390736).
Latiolais and LaFleur disclose the invention substantially as claimed and as discussed above.
Regarding claim 19: Latiolais, as modified by LaFleur, does not explicitly disclose that the locking sub features comprise a scalloped shape. Budde discloses that the locking sub features comprise a scalloped shape (Figs. 1, 2). At the time the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art, to have modified the locking features of Latiolais, as modified by LaFleur, so that the locking sub features comprise a scalloped shape as taught by Budde, As Latiolais, LaFleur, and Budde each teach locking sub features, it would have been within routine skill to select a specific locking sub feature geometry from a finite number of configurations. Such a selection would have been predictable with a reasonable expectation for success and no unexpected results. 
Response to Arguments

Applicants argue that it is unclear exactly what part of the plug of Ramon interlocks with an adjacent well plug because Fig. 1 of Ramon shows no unnumbered matching contours between the plug body 26 and the core 26 as claimed, because those are the same thing in Fig. 1 of Ramon. The examiner disagrees with applicants’ analysis and confusion and it appears that applicants have misunderstood the rejection.
Ramon discloses a plug 14 with a core 26 (Fig. 1; [0012]) and clearly shows unnumbered matching contour features. 

    PNG
    media_image1.png
    529
    875
    media_image1.png
    Greyscale


Applicants assert that the examiner does not explain how the core 26 of Ramon could lock with an adjacent well plug and appears to suggest that a completely different 
As shown above, Ramon discloses the claimed features as discussed above and the examiner does not reverse this stance in the rejections. What Ramon fails to explicitly disclose is that the core is cement (and thus Ramon does not show that the locking feature is disposed in the concrete core - i.e. Ramon does not discuss a concrete core). However LaFleur does. The rejection is a combination of Ramon and LaFleur wherein LaFleur teaches to form the core from concrete.
Regarding claim 12, applicants’ analysis appears to be based on a misunderstanding of the examiner’s reference combination and rejection. Latiolais is cited for disclosing the recited plug system and locking features. LaFleur is cited for a different well plug material (i.e. disclosing that well plugs can be formed from concrete). Thus, LaFleur is not cited to modify the illustrated structures of Latiolais just the material.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARAS P BEMKO whose telephone number is (571)270-1830.  The examiner can normally be reached on Monday-Friday 8:00-5:00 (EDT/EST). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Taras P Bemko/
Primary Examiner, Art Unit 3672
7/9/2021